Case 1:19-cv-00340-JJM-PAS Document 71 Filed 12/31/20 Page 1 of 6 PagelD #: 759

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF RHODE ISLAND

STEVEN J. PALANGE C.A NO.1:19-cv-00340-JIM-PAS
PLAINTIFF

Michael Forte,
DEFENDANT.

Omnibus Motion for Summary Judgement

1, Steven J. Palange hereby moves this honorable court to grant or award
summary judgment in my favor against the defendant Michael B. Forte for
illegally, unlawfully influencing the Judgements of RI Family Court case
W2012-0361. I have been deprived of my daughter K.P., as she has been
deprived of her father, family integrity, and all her Federal and State rights, laws,

and due process.

I seek Summary Declaratory Judgement against Michal Forte, Margarita
Palange, and Richard Updegrove that the Court finds that the above-named

defendants did and continue to engage in a practice and pattern of denying

 
Case 1:19-cv-00340-JJM-PAS Document 71 Filed 12/31/20 Page 2 of 6 PagelD #: 760

myself and K.P. to the courts and the procedures of law due to each and every

person in the State of Rhode Island and the United States of America.

The exhibits presented to the United States Court of Appeals for the Ist Circuit,
the United States District Court for the District of Rhode Island, the Rhode
Island Supreme Court and Family Court, present a clear miscarriage of justice
and violate the Final Judgement of Divorce protected by Res Juticata and

Collateral eStoppel.

I seek Declaratory Judgement for the deprivation of my “family integrity” and
for that of K.P. It has been almost 3 years since Michael Forte, Margarita
Palange and Richard Updegrove have terminated any and all physical contact

with my child by subverting the due administration of justice.

This motion includes an omnibus motion against all defendants that have
Motioned this Court to Dismiss this Complaint, for any and all alleged

threadbare allegations.

I deny that I am in any way using the Rhode Island Federal Court to relitigate

my RI Court cases. I, Steven Palange, Plaintiff wishes to bring to this Court’s

 
Case 1:19-cv-00340-JJM-PAS Document 71 Filed 12/31/20 Page 3 of 6 PagelD #: 761

attention that he, the Plaintiff, Steven J. Palange is not “a loser” in the State
courts. My Answer to these allegations that I am using this honorable Federal
Court to rehear a case that is currently being litigated in both the RI Family
Court and is on appeal before the RI State Supreme Court. Plaintiff moves this
Court to order a hearing of the facts as they pertain to violations of Due Process,
violations of both State and Federal Constitutions, and for violations of both

State and Federal laws.

Plaintiff motions this honorable Court to “Dismiss all Motions” to Dismiss by
scheduling a Hearing on the facts as they have been presented, those facts and

events below, and those facts shown in Hearing discovery and testimony.

1. There exists a Final Judgment of Divorce.

2. No Modification or Appeal of the Final Judgement of Divorce has ever
been made.

3. There is a contractual agreement between Plaintiff and Defendant
Margarita Palange dated 12-18-13 with the MSA being an attached
“Exhibit 1” by Judge Capineiri.

4. Defendant Michael Forte in conspiracy with Richard Updegrove and

Margarita Palange has denied Steven Palange of all procedures entitled to

 
Case 1:19-cv-00340-JJM-PAS Document 71 Filed 12/31/20 Page 4 of 6 PagelD #: 762

every individual under the law. Plaintiff's Due Process of Law has been
and will continue to be denied in all RI Courts, including the RI Family
Court, RI Superior Court, RI Supreme Court, and throughout the RI
Judiciary.

5. Michael Forte has unlawfully influenced RI Family Court case W2012-
0361 “Palange v. Palange”. Defendant Michael Forte in conspiracy with
Richard Updegrove and Margarita Palange has denied me the due process
of law, and are in Violation of a legally valid Marriage Settlement
Agreement attached as an exhibit to the Final Judgement of Divorce dated
12-18-2013 adjudicated by honorable Judge Capinieri.

6. Michael Forte has conspired to deprive me of my Federal, Constitutional,
and State rights.

7. Michale Forte has engaged in a pattern of discrimination against me as a
malic within a Federally Funded Program, specifically Title IV Section D.

8. Defendant Michael Forte in conspiracy with Richard Updegrove and
Margarita Palange, are in violation of the “Best Interest of the Child”.
This violates all stare decisis precedent outlined in the “Pettinato Best

Interest of the Child Principles”.

 
Case 1:19-cv-00340-JJM-PAS Document 71 Filed 12/31/20 Page 5 of 6 PagelD #: 763

9. On or around May 9th, 2018 Michael Forte, Margarita Palange, and
Richard Updegrove created a false judgment that violated the final
Judgment of divorce.

10. And as of December 31st, 2020 it has been 995 days since I’ve seen my
daughter in person. Michael Forte, Margarita Palange, Richard Updegrove
caused the termination of any and all supervised visitation, custody,
placement, control, and family integrity. It’s been almost 1,000 days since
I’ve had any visitation or physical contact with my daughter K.P..

11. K.P. has been denied not only a father, but family integrity, and stripped

of all her own Constitutional and Federal rights.

The Declaratory Relief I seek in this Motion is a Judgement from this Court that
K.P. was unlawfully taken from her family environment and vice-versa. I seek
the Declaration that both my and my daughter K.P. Federal, State, Constitutional

rights have been violated and deprived.

Respectfully submitted,
Zo ee. 7
ane” 8 ee

By himself Pro Se,

 
Case 1:19-cv-00340-JJM-PAS Document 71 Filed 12/31/20 Page 6 of 6 PagelD #: 764

10 Grandeville Ct., #934
Wakefield, RI 02879
P/C (401) 225-0650 F: 401-295-2242

E: steven_palange@tlic.com

PLAINTIFF HEREBY DEMANDS A TRIAL BY JURY OF ALL
ISSUES SO TRIABLE.

CERTIFICATION OF SERVICE

I hereby certify that on the 31 st day of December 2020 I emailed a copy of this
document to Justin J. Sullivan jjsullivané v and to all other lawyers via

 

Rhode Island Federal District Court ECF.

 

 
